Chester, J.
The sole question presented hy this application for determination, is whether the general committee of the Democratic party for the county of Albany or the city committee of the city of Albany has the power, under the Primary Election Law, to fix the number of delegates which shall represent the various wards of the city in the city convention.
Upon the passage of the Primary Election Law in 1898 (ch. 179), the Democratic general committee of the county adopted a rule continuing the' then existing basis of representation in conventions. This provided for four delegates from each ward, making seventy-six for the entire city. No change of this rule has since been made by this committee.
Prior to 1901, the first sentence of subdivision one of section 3 of the Primary Election Law read as follows:
“ Each party shall have a general committee for each county, except that in the city of New York there may be, in lieu of, orín addition to, a general committee for each county wholly therein, a general city committee or general borough committees, or both, as the rules and regulations of the party may prescribe ” (as amd. L. 1899, ch. 473, § 9).
But by section 2 of chapter 167, Laws of 1901, the sentence above quoted was amended by adding thereto: “ and except that in each city other than said city of New York, if it be desired by a majority of the members of such general committee elected *3from the wards of such city, there shall' be for such city a city committee to consist of such members so elected from such wards, who shall have power to perfect their own organization under such rules and regulations as they may prescribe for the conduct of the affairs of such party affecting such city and the wards thereof.”
Pursuant to this amendment the members of the general committee of the county, elected from the several wards of the city of Albany, met and organized as a city committee. The latter committee has passed a resolution fixing the basis of representation from the several wards to city conventions at one delegate for each one hundred votes polled in each ward for the Democratic candidate for Governor at the last preceding general election. The effect of this, if valid, is to authorize a representation varying from three in the Eighteenth to ten in the Twelfth ward and a total of 115 from all the wards of the city, instead of four from each ward as authorized by the general county committee.
The chairman of the county committee, in compliance' with subdivision 4 of section 4 of the Primary Election Law (as amd. L. 1899, ch. 473, § 4, subd. 4), has filed with the custodian of primary records a statement of the number of delegates from the several wards to the city convention fixed upon by his committee, and the vice-chairman, in the absence of the chairman, 'of the city committee has filed with such custodian a like statement of the number of such delegates fixed upon by his committee.
■ The custodian has acted upon the statement filed by the city committee, and ignored that filed by the county committee, in preparing and publishing the official notice of the ensuing primary election and in preparing the sample ballots therefor.
The petitioner insists that in so doing the custodian has not complied with the law, and seeks by this application to compel him to give the official notice and to prepare the sample ballots based upon the statement filed with him by the chairman of the general county committee. The claim is based upon section 10 of. the Primary Election Law (as amd. L. 1899, ch. 473, § 10), which requires delegates to conventions to be apportioned upon the number of votes cast for the party candidate for Governor at the last preceding general election, “ except that in any county • which is not wholly included within the boundaries of a city of the first class, the general committee of the party, may, by its *4rules and regulations, continue any existing system of representation in conventions.”
If the term “ general committee ” used in this exception to the general method of apportionment provided'for in section 10, means the general committee of the county, there is an apparent inconsistency between the provision authorizing such committee to continue the existing system of representation and the provision contained in the amendment of 1901, authorizing the organization of a city committee “ under such rules and regulations as they may prescribe for the conduct of the affairs of such party affecting such city and the wards thereof.”
If there is an inconsistency here between the older and the later provisions of the statute the well-settled rule that the earlier must give way to the later provisions, applies, because the latest expression of the legislative intent must control.
But the petitioner cites the equally well-settled rule of statutory construction that the original statute with all its amendments must be read together and be viewed as one act passed at the same time. In so doing, however, force must be given to still another rule and that is that effect must, if possible, be given to all the provisions of the statute:
Bearing these rules in mind, I think such a construction may fairly be given to this statute as to relieve it from any substantial inconsistencies between its various provisions and as will give effect to all its provisions. This requires an examination of the meaning of the terms “ general committee ” and “ city committee ” as used in the statute, and of the general intention of the Legislature in enacting the amendment.
Prior to the amendment Few York was the only city having the right to a city committee, exercising the powers of a general or county committee with respect to party affairs in the city. This was under an exception to the general rule that each party should have a general committee for each county. The amendment created another exception in favor of any other city where it was desired by a majority of the members of the general county committee elected from the wards of such committee to organize a city committee under an express grant of power to organize under such rules and regulations as they may prescribe for the conduct of party affairs affecting such city and the wards thereof. The evident intention of this provision was to confer upon the city committee the same power with reference to city and ward *5conventions as had previously been exercised by the general or county committee and to give to the city committee instead exclusive control over party affairs in the city. The effect of it wa& to make the city committee the general committee for city affairs-while the county committee remained the general committee for county affairs. If this is not so substantially no force is given to the amendment and the grant of power to the city committee contained in the amendment is practically meaningless.
This construction is also supported by numerous minor changes made by the amendment in the same subdivision; for instance, in the old law it was provided that “ On the day fixed by the rules and regulations of the party, the members of each county or general committee shall meet and organize.” L. 1899, ch. 473, § 9, subd. 1. The amendment (L. 1901, ch. 167, § 2) changes this to read: “ On the day fixed by the rules, regulations, constitution or by-laws of the party, the members of each general county committee or city committee shall meet and organize,” thereby, in effect at least, designating the city committee as well as the county committee as a general committee. The amendment also adds the words “ or city ” four times (as indicated below by italics) in the provision immediately following the one last referred to, whenever a reference is made to a county committee in the subdivision. The statute as amended now reads: “ They may proceed to make and affopt rules and regulations, but unless so adopted, the rules or regulations adopted by the last preceding county or city committee of said party in said county or city shall remain in full force and effect until repealed or amended in accordance with the provisions of this act. * * * Each county or city committee and the officers thereof shall have all the power and authority and shall perform all the duties, in respect to the nominations of officers to serve at general elections, conferred upon- the general committee, the county committee, the city committee, the executive committee, or the officers thereof, given to any party in such city or county by section twelve of the election law.”
It may be also said in support of this construction that a county committee is referred to in the statute indiscriminately as a “ general committee,” a “ general county committee,” a “ county committee ” and a “ county or general committee.” And a city committee is also referred to in the statute as a “ general city *6committee ” and a “ city committee,” and both, are also referred, to together as a “ general county and city committee,” and as a “ county and city committee,” and in the alternative as “ general county or city committee ” and “ county or city committee ” and “ committee of the county or city,” many of these references being in the subdivision of section 9 as amended by the act of 1901.
With these references to the statute before us, I think it is altogether clear that the term “general committee” as used in section 10, upon which the petitioner relies, is made by the amendment of 1901 to mean the general city committee, and that the requirement contained in subdivision 4 of section 4 that the chairman of the general committee of each party shall file with the custodian of primary records a statement of the number of delegates to be selected to conventions, means the chairman of both the general county committee and the chairman of the general city committee, and I think this is so notwithstanding, the definition contained in section 2 of the original law (L. 1898, ch. 179) stating that the term “ general committee ” shall apply to the county committees in the various counties of this state,” for the section containing this definition also provides that the “ terms, used in this act shall, for the purposes of this act, have application as provided in this section, unless other meaning is clearly apparent from the language or context, or manifest intent.” I think the manifest intent of the amendment has been to change the meaning of the term “ general committee ” as originally defined by the act.
It follows that the custodian of primary records was correct in basing his official notice and sample ballot upon the statement filed by the vice-chairman of the city committee, and that therefore this application should be denied,-but it being a new question, it should be denied without costs.
Application denied, without costs.